In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0781V
                                     Filed: October 5, 2016
                                         UNPUBLISHED

****************************
KATHRYN SCOTT-HLAVAC,                 *
                                      *
                  Petitioner,         *      Ruling on Entitlement; Concession;
v.                                    *      Pneumococcal Conjugate Vaccine
                                      *      (“PCV 13”); Shoulder Injury Related to
SECRETARY OF HEALTH                   *      Vaccine Administration (“SIRVA”);
AND HUMAN SERVICES,                   *      Special Processing Unit (“SPU”)
                                      *
                  Respondent.         *
                                      *
****************************
Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On June 30, 2016, Kathryn Scott-Hlavac (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered shoulder
pain as a result of a pneumococcal conjugate vaccine 13 (“PCV 13”) administered on
May 30, 2014. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On October 5, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that petitioner’s alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”) and was caused-in-fact by
the administration of the PCV 13 vaccine. Id. at 1, 3. Respondent further agrees that


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
there were no other causes identified for petitioner’s SIRVA and that she suffered the
sequela of her injuries for more than six months. Id. at 3-4.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  S/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2